Citation Nr: 1707463	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-24 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional shoulder disability as a result of a March 2011 torn left rotator cuff repair.


REPRESENTATION

Appellant represented by:	Jodee Dietzenbach, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO in Chicago, Illinois, denied service connection for hepatitis C and entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of a March 2011 torn left rotator cuff repair.  The Veteran filed a notice of disagreement (NOD) in July 2012.  The RO issued a statement of the case (SOC) in July 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.  The Board notes that jurisdiction over this claim was transferred to the RO in Reno, Nevada which has certified this appeal to the Board.

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office RO; a transcript of the hearing is of on file.

In January 2017, the undersigned Veterans Law Judge agreed to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 

During the pendency of the appeal, the Veteran has appointed private attorney Jodee Dietzenbach as his representative.  See VA Form 21-22a (Appointment of Individual as Claimant's Representative), submitted May 2016.  The Board recognizes the change in representation.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

With regard to the claim for service connection for hepatitis C, the Veteran was afforded a VA examination in April 2012.  The examiner opined that it was less likely than not that hepatitis C was incurred in service.  The examiner offered a rationale to support his opinion, but noted that the Veteran was hospitalized for almost three weeks during service for an unknown process.  The examiner stated that while those hospitalization records were not of record at the time of the examination, "if actual service hospitalization records can be obtained this could change my opinion."

Subsequently, the Veteran obtained and submitted treatment records relating to his in-service hospitalization.  Those records reveal in-service hospitalization at Ireland Army Hospital.  As those treatment records have since been obtained, and the examiner stated that receipt of those records could change his opinion, an addendum opinion should be obtained.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The Veteran was afforded a VA examination in April 2012.  The examiner acknowledged that the Veteran sustained an injury to his superior labrum during the attempted rotator cuff repair, which was subsequently treated with a suture anchor.  The examiner noted that such is a known complication of rotator cuff surgeries.  He went on to state that he saw  no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the attending VA personnel.  

The Board finds that the opinion is inadequate.  While the examiner noted that a superior labrum injury is a known complication, the examiner did not specify  whether the superior labrum injury was an event not reasonably foreseeable.  Indeed, while the injury may be a known complication, it does not necessarily follow that the injury was a reasonably foreseeable event.  Further, while the examiner stated that he saw no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the attending VA personnel, no explanation for the conclusion was offered.8) (the factually accurate, fully articulated, sound reasoning for the conclusion contributes probative value to a medical opinion).

For the above reasons, the Board finds that further medical opinion-preferably,  from the April 2012 VA examiner or, if necessary, another appropriate physician-is needed to properly adjudicate the claims on appeal.  See also Barr v. Nicholson, 21 Vet. App 303 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a claim, it must provide, or obtain, one adequate for the purpose(s) intended).

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  The Board notes that the March 2011 operation report states that a singed inform consent form was obtained preoperatively.  However, this signed form is not of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal , explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, undertake appropriate action to obtain a copy of the  signed, informed consent the Veteran provided prior to his March 2011 left shoulder surgery at the Butler VAMC.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to specifically include any left shoulder or hepatitis C treatment.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange to obtain from the April 2012 VA examiner an addendum opinion addressing the etiology of the Veteran's hepatitis C.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For hepatitis C, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.

In addressing the above, the physician must consider and discuss all pertinent lay and medical evidence of record, including the in-service hospitalization records from Ireland Army Hospital, as well as all lay assertions..
The physician is advised that the Veteran is competent to report matters within his personal knowledge , to include symptoms and events, ), and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange to obtain from the April 2012 VA examiner an addendum opinion addressing the Veteran's claim under 38 U.S.C.A. § 1151.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician should provide an opinion, consistent with sound medical judgment, as to whether the proximate cause of the Veteran's additional disability-superior labral tear -identified as a complication of the 2011 rotator cuff repair was (a) reasonably foreseeable; or (b) the result carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence  of record, including the March 2011 surgical reports from the rotator cuff repair and postoperative treatment records from Dr. J.V.N., M.D. from the University of Iowa Hospitals and Clinics.  The physician should also consider all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms, 
All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

